PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On January 3, 2009, at approximately 2:30 p.m., claimant was traveling north on State Route 2 near New Martinsville, Wetzel County, West Virginia, when her vehicle was struck by a falling piece of debris from the overpass bridge damaging the vehicle’s windshield.
2. Respondent is responsible for the maintenance of State Route 2 which it failed to maintain properly on the date of this incident.
3. As a result, claimant’s vehicle sustained damage to its dash panel and windshield.
4. Respondent agrees that the amountof$5,436.13 forthe damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of State Route 2 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair *43and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $5,436.13.
Award of $5,436.13.